DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, claiming Foreign Priority to Japanese Patent Application No. 2019-150543.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3-6, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al., US 20170271717 A1, and further in view of Han et al., "Electrochemical Stability of Li10GeP2S12 and Li7La3Zr2O12 Solid Electrolytes," Advanced Energy Materials, Vol 6, Issue 8, 2016.
Regarding Claim 1, Yamashita discloses an electrode for a lithium ion secondary battery, comprising a current collector ([Yamashita, 0169]), and an electrode active material layer comprising an electrode active material, the electrode active material layer being formed on at least one side of the current collector (positive electrode active material, [0170], negative electrode active material [0171]),
wherein the electrode comprises an electroconductive layer comprising electroconductive particles (acetylene black, [0066]), between the current collector and the electrode active material layer (production of positive electrode , [0170], production of negative electrode [0171]). Yamashita is limited because it does not disclose an electroconductive layer comprising solid electrolyte particles.
	Han et al. disclose a lithium battery containing a liquid electrolyte, wherein the electrode comprises a copper or aluminum foil current collector, with a conductive layer comprising solid electrolyte particles of Li7La3Zr2O12 (LLZO) coated with electroconductive particles of carbon (Han, pg. 4 and 8) applied to the current collector. Han discloses the benefits of using LLZO as a solid electrolyte particle include obtaining high ionic conductivity and a wide electrochemical stability window, but using this particle in all-solid-state batteries produces high interfacial resistance between the electrolyte and electrode (pg. 1). Han discloses a favorable reduction to the interfacial resistance by applying a thin coat of carbon to the LLZO solid electrolyte particle, and mixing the particle with carbon black (p.4) to create a current collector coating. 
Similarly, Yamashita discloses motivation to include a carbon-including conductive layer on the current collector, as the electrolysis of the aqueous solvent on the surface of the current collector can be effectively suppressed, as well as corrosion on the current collector can be suppressed ([0021]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, knowing the multiple benefits disclosed by Han and Yamashita for utilizing a carbon-including conductive particle coating on the current collector, to utilize the solid electrolyte particle doped with electroconductive particles as taught by Han, as a component of the electroconductive layer taught by Yamashita, in order to achieve an electrode possessing desirable attributes such as high conductivity, suppressed electrolysis reactions, and reduced corrosion to the current collector.

Regarding Claim 3 and 4, Yamashita and Han disclose all of the limitations as set forth above. Han discloses the solid electrolyte particles (LLZO) and the electroconductive particles (carbon) are complexed to form a solid electrolyte-electroconductive particle complex, wherein the electroconductive particles are disposed on a surface of the solid LLZO electrolyte particles to create carbon-coated LLZO (Han, pg. 4). 

Regarding Claim 5 and 6, Yamashita and Han disclose all of the limitations as set forth above. Han discloses the solid electrolyte particles are particles of an oxide solid electrolyte (LLZO, Han, pg. 4), LLZO being among the group of oxide solid electrolytes of Claim 5.

Regarding Claim 9, Yamashita and Han disclose all of the limitations as set forth above. Yamashita discloses the electrode discussed above, produced as a positive electrode ([0170]), which combined with the solid electrolyte particles of Han, would read on Claim 9 of the instant application.

Regarding Claim 10, Yamashita and Han disclose all of the limitations as set forth above. Yamashita discloses the electrode discussed above, produced as a negative electrode ([0171]), which combined with the solid electrolyte particles of Han, would read on Claim 10 of the instant application.

Regarding Claim 11, Yamashita and Han disclose all of the limitations as set forth above. Yamashita discloses the electrode discussed above, modified by including the solid electrolyte particles of Han. Yamashita also discloses using various electrolyte solutions in the composition of the lithium ion battery, such as an aqueous electrolyte solution including LiNO3 ([0172, 0187]), Li2SO4 ([0176, 0189, and 0210-0213]), LiCl ([0177, 0188, 0214]).


Claim 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Han, as applied to Claim 1 above, and further in view of Iwata et al., EP 0728701 B1.
Regarding Claim 2, Yamashita and Han disclose all of the limitations as set forth above. Han also discloses a particle diameter of the solid electrolyte particles is greater than a particle diameter of the electroconductive particles, as evidenced by the SEM image detailing the electroconductive carbon layer thickness less than 20 nm, and the solid electrolyte particle diameter greater than 20 nm (Han Supporting Info, Fig S3, pg. 3). Although Yamashita and Han are silent to the relationship between the size of the solid electrolyte particles relative to the electrode active material particles, Yamashita discloses the use of a lithium-manganese composite oxide in a positive electrode active material ([0061]), much like the lithium-manganese composite oxide disclosed by Iwata et al. for use in an electrode active material layer. 
Iwata discloses a lithium-manganese composite oxide as an electrode active material, in the form of secondary particles possessing a particle diameter of 16 µm ([0083]), and therefore establishing the active material particle as having the largest particle diameter among the electroconductive and solid electrolyte particles. Iwata discloses a preference for the secondary particles of the active material to have a mean particle diameter of 1 – 30 µm, and expresses that an active material particle outside of that range may contribute to an undesirable decrease of charge and discharge capacity ([0034]).
At the time of the effective filing date for the present invention, a person of ordinary skill in the art would have known the particle diameter of the electroconductive particles was smaller than the electrolyte particles as taught by Han. Additionally, at the time of the effective filing date for the present invention, a person of ordinary skill in the art would have known the solid electrolyte particle diameter was smaller than the electrode active material diameter of Iwata. Knowing these three particle sizes, it would have been obvious to establish a relationship among all three particle diameters, where the electroconductive particle was of the smallest diameter, the solid electrolyte diameter larger than the electroconductive particle, and the electrode active material particle diameter as the largest. 

Regarding Claim 7, Yamashita discloses all of the limitations as set forth above. Yamashita discloses the positive electrode, comprising an electrode active material layer atop an electroconductive-coated current collector, having a density of 2.5 g/cm3 (Yamashita, [0170]). Yamashita is limited in its ability to disclose an electrode active material layer density of 3.0 g/cm3 or greater. 
Iwata discloses the lithium-manganese oxide of the active material layer should be at least 1.9 g/cm3 ([0040]) and further discloses if the density is below 1.9 g/cm3 when the active material is used in preparation of positive electrodes, the oxide may not be well mixed with other materials including a conductor agent, such as carbon or graphite, and a binder ([0041]), therefore reducing the efficacy of the active material.
As the efficacy of the active material and overall performance of the electrode for the lithium ion secondary battery are variables that can be modified, among others, by adjusting said density of the active material layer, with said efficacy of the active material and overall performance of the electrode both increasing as the active material layer density is increased, the precise active material layer density would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed active material layer density of 3.0 g/cm3 cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the active material layer density of Yamashita to obtain the desired balance between the efficacy of the active material and overall performance of the electrode (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Han, as applied to Claim 1 above, and further in view of Isojima et al., US 20200313161 A1.
Regarding Claim 8, Yamashita discloses all of the limitations as set forth above. Yamashita is limited in its ability to disclose the thickness of the electrode active material layer of the electrode for a lithium ion battery. 
Pertaining to the thickness of the electrode active material layers, Isojima discloses measuring a positive electrode active material layer thickness to be 80 µm ([0320]), and a negative electrode active material layer thickness to be 80 µm ([0332]), enabling a prima facie case of obviousness (MPEP 2144.05) for the claimed range of 40 µm or greater.
As the reference is not limited to any specific examples of active material layer thickness, and as electrode active material layer thicknesses were well known and recorded in the art at the time the invention was made, as evidenced by Isojima ([0320, 0332]), it would have been obvious to one having ordinary skill in the art at the time the invention was made to create an electrode active material layer measuring 80 µm per Isojima, in the electrode active material layer of Yamashita. Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY C BOUCHARD whose telephone number is (571)272-2475. The examiner can normally be reached Mon-Fri, 7AM-430PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETHANY C BOUCHARD/Examiner, Art Unit 1721                                                                                                                                                                                                        
/CHRISTINA CHERN/Primary Examiner, Art Unit 1721